Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 27, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 12, 21 and 23-31 are currently pending. Claims 12 and 23-25 have been amended by Applicants’ amendment filed 04-27-2022. No claims have been added or canceled by Applicants’ amendment filed 04-27-2022. 

Applicant's election of Group II without traverse, claims 12-31, directed to methods of synthesizing biopolymers, in the reply filed on December 28, 2020 was previously acknowledged.

Claims 1-11 were previously withdrawn, and claims 27-31 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claim 12, 21 and 23-26 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed August 10, 2020 is a CON of US Patent Application 16/130,901, filed September 13, 2018 (now abandoned); which is a CON of PCT/US2018/50306, filed September 10, 2018; which claims priority to US Provisional Patent Application 62/556,791, filed on September 11, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 27, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Markush Objections
The objection to claims 23 and 24 is withdrawn to because Applicant’s amendments to the claims properly state the intended Markush groups.

Double Patenting
	The rejection of claims 12, 21 and 23-26 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10814300 because the claims of the instant application are patentably distinct from the claims U.S. Patent No. 10814300. 
	In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the terms “2'-O-thionocarbamate-protected adenine nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected uracil nucleoside phosphoramidite”; “2'-O-thionocarbamate-protected cytosine nucleoside phosphoramidite”; and “2'-O-thionocarbamate-protected guanine nucleoside phosphoramidite” in claim 23 are interpreted to encompass all protecting groups comprising a 2’-O-thionocarbamate; and all modified and/or unmodified thionocarbamate-protected A, C, U and G nucleoside phosphoramidites
The terms “adenine deoxyribonucleoside phosphoramidite”; “thymine deoxyribonucleoside phosphoramidite”; “cytosine deoxyribonucleoside phosphoramidite”; and “guanine deoxyribonucleoside phosphoramidite” in claim 24 are interpreted to encompass all A, T, C, and G modified and/or unmodified deoxyribonucleoside phosphoramidite compounds.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 12, 21 and 23-26 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 is indefinite for the recitation of the term “splitting the fusion polynucleotides into a plurality of reaction vessels” in line 7 because it is unclear whether the fusion polynucleotides are still bound to the solid support (e.g., splitting a glass slide, microfluidic chip, beads or resin into a plurality of reaction vessels such as wells or channels); whether the fusion polynucleotides are not bound to the solid support (e.g., releasing/cleaving the fusion polynucleotides from the solid support and splitting them into a plurality of reaction vessels); and/or the fusion polynucleotides are both bound to, and not bound to, the solid support when split and, thus, the metes and bounds of the claim cannot be determined.
Claims 21 and 23-26 are indefinite insofar as they ultimately depend from claim 12.
	
Claim Rejections - 35 USC § 103
The rejection of claims 12, 21 and 23-26 is maintained under 35 U.S.C. 103 as being unpatentable over Beattie et al. (US Patent No. 5175209, issued December 29, 1992; of record) in view of Collingwood et al. (US Patent Application Publication 2016177304, published June 23, 2016; of record) as evidenced by Dellinger et al. (Journal of the American Chemical Society, 2011, 133, 11540-11556).
Regarding claims 12 (in part), 21 and  23, Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides, claim 12) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and encompassing gRNA, claim 12), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers, claim 12) (col 2, lines 36-42). Beattie et al. teach the simultaneous synthesis of a large number of biopolymers in which many segments, referred to as “wafers” are easy to separate, wherein the system provides a plurality of wafers positioned in the column at which polymeric synthesis occurs, such that a plurality of wafers in each column provides for the synthesis of a defined-sequence polymer, wherein the device can be automatic, semi-automatic, or manual (interpreting the wafer in each column as splitting the fusion polypeptides into a plurality of reaction vessels; and polymerizing the nucleotide monomers to the 5’ end of the fusion polypeptides, claim 12) (col 6, lines 25-27 and 37-46). Beattie et al. teach that the solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides, claim 12) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (col 13, lines 31-34). Beattie et al. teach that the ammonia was removed by vacuum, using a Savant SpeedVac concentrator, followed by overnight at high vacuum, wherein and the dried DNA dissolved in water, and purified by electrophoresis (interpreted as drying under high vacuum) (col 17, lines 55-59). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers, claim 12) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a plurality of polynucleotides; and a sequence of monomers in common, claim 12) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (col 16, lines 37-41; and Figure 9C). Beattie et al. teach in Figure 9, phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite (interpreted as deoxyribonucleoside phosphoramidite, claim 24) (col 8, lines 20-21; col 12, lines 58-64; and Figure 9).
	Beattie et al. do not specifically exemplify tracrRNA sequence fused to a crRNA repeat sequence or gRNA (instant claims 12, in part); a carbamate protected phosphoramidite monomers (instant claim 23); the fusion polynucleotide comprises 80 nucleotides in length (instant claim 25); or a targeting guide sequence of 17-22 nucleotides (instant claim 26).
	Regarding claims 12 (in part) and 23-26, Collingwood et al. teach length-modified and chemically-modified forms of crRNA and tracrRNA for use as a reconstituted guide RNA for interaction with Cas9 of CRIPSR systems, such that the resultant length-modified and chemically modified forms of crRNA and tracrRNA are economical to produce and can be tailored to have unique properties relevant to their biochemical and biological activity in the context of CRIPSR Cas9 endonuclease system (interpreted as crRNA; tracrRNA; and gRNA, claim 12) (Abstract). Collingwood et al. teach that bacteria comprise a CRISPR-activating RNA:trans-activating crRNA (crRNA:tracrRNA) pair or an artificial chimeric single-guide-RNA (sgRNA) to mediate double-stranded cleavage of target DNA (paragraph [0005], lines 10-13). Collingwood et al. teach that CRISPR-Cas9 system is utilized in genomic engineering as follows: a portion of the crRNA hybridizes to a target sequence, a portion of the tracrRNA hybridizes to a portion of the crRNA, and the Cas9 nuclease binds to the entire construct and directs cleavage (interpreting the tracrRNA hybridizing to crRNA as synthesizing a fused polynucleotide and preparing gRNA; interpreting Cas9 as a plurality of nucleotide monomers; and interpreting the binding Cas9 to the entire construct as subsequently polymerizing a plurality of nucleotide monomers to an end of the fusion polynucleotide, claim 12) (paragraph [0011], lines 1-5). Collingwood et al. teach that the invention pertains to modified compositions for use in CRISPR systems, and their methods of use including compositions with modified linkages such as 2’-O-alkyl and 2’-O-fluoro modified RNA oligonucleotides to serve as guide strands (crRNA:tracrRNA or sgRNA) for the CRISPR-Cas system, end-modifications, or other modifications known in the art, such as an isolated tracrRNA with a length-modified form of SEQ ID NO: 18 comprising 89 amino acids; while SEQ ID NOS: 17 and 50 comprise 74 amino acids in length (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; preparing sgRNA; and comprising about 80 nucleotides in length, claims 12 and 25) (paragraphs [0015]-[0016]; and Figure 4). Collingwood et al. teach in Figure 2, a 99 base artificial sgRNA fuses the crRNA and tracrRNA elements into a single sequence through the addition of a new hairpin loop (interpreted as a fusion polynucleotide comprising a tracrRNA sequence fused to a crRNA repeat sequence via a loop sequence; and preparing sgRNA, claim 12) (paragraphs [0015]; [0023]; and Figure 2), wherein it is known that therapies based on a DNA-targeting RNA and/or site-directed modifying polypeptide and/or donor polynucleotides can be stored in unit or multi-dose containers such as sealed ampules or vials, as an aqueous solution or as a lyophilized formulation for reconstitution as evidenced by Doudna et al. (paragraph [0315]). Collingwood et al. teach the discovery of novel crRNA and tracrRNA oligonucleotide compositions that display robust activity in the Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) endonuclease system (interpreted as fusion polynucleotides; and repeat sequences, claim 12) (paragraph [0045], lines 1-5). Collingwood et al. teach that long single guides can be obtained by direct synthesis or by post-synthetic chemical conjugation of shorter strands (interpreted as subsequently polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide, claims 12 and 13) (paragraph [0059], lines 21-23). Collingwood et al. teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs (interpreted as encompassing 2’-O-thiono-carbamate-protected nucleoside phosphoramidite, claim 23) (paragraph [0038], lines 11-21), wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al. (Abstract). Collingwood et al. teach that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases, wherein the term “length-modified” refers to a shortened or truncated form of a reference RNA, or an elongated form of a reference RNA including additional nucleotide sequences; as well as, reduce cell death and toxicity associated with immunogenic triggers (interpreting length-modified tracrRNA and 2’-OMe-modified tracrRNA monomers as adding a plurality of nucleotide monomers; about 80 nucleotides in length; and adding nucleotide monomers to the fusion polypeptide, claims 12 and 25) (paragraphs [0043]; and [0060], lines 1-7 and 15-18). Collingwood et al. teach an isolated crRNA of formula (I) comprising 5’-X—Z-3’, wherein X represents sequences comprising target-specific protospacer domain comprising from about 17 nucleotides to about 20 nucleotides, and Z represents sequences comprising a universal tracrRNA-binding domain comprising about 12 nucleotides to about 19 nucleotides (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; providing a targeting guide sequence; and interpreting a universal domain as a common sequence of monomers, claim 12) (paragraphs [0020]-[0021]). Collingwood et al. teach an isolated crRNA of Formula (I) is designed with modifications that are empirically determined, such as depicted in Figures 7 and 10, the 12 nucleotides at the 3’-end of the Z domain (the tracrRNA-binding domain) and the 10-12 nucleotides at the 5’-end of the X domain (within the protospacer domain) represent universal nucleotides amenable to substitution with chemically-modified nucleotides, wherein the resultant RNAs retain robust activity in the CRISPR-Cas9 endonuclease system (interpreted as adding monomers to the end of the plurality of the fusion proteins; modified crRNA; and interpreting a universal domain as a common sequence of monomers) (paragraphs [0020]-[0021]; and [0063], lines 1-10). Collingwood et al. teach that pair 14A demonstrates that 11 bases at the 3’-end of the crRNA can be modified with 2’-OMe RNA and support target cleavage, such that the modified crRNA retains full activity when paired with modified tracrRNA; and that modification of 11 bases towards the 5’-end of the crRNA supports the target cleavage (pair 15A) and this modification is also functional when paired with the modified tracrRNA (pair 15L) (interpreted as polymerizing a plurality of nucleotide monomers to an end of the synthesized fusion polynucleotide) (paragraph [0077]). Collingwood et al. teach that other methods to block exonuclease attack are desirable, such that options include end-modifiers such as inverted-dT or abasic groups such as dSpacer, C3 spacer (propanediol), Zen (naphthyl-azo modifier), and others, wherein placement of such end-modifying groups can eliminate the need for terminal PS internucleotide linkages (interpreted as adding monomers to the fusion polynucleotide, claim 12) (paragraph [0107]). Collingwood et al. teach in Figure 7, a 20 base protospacer guide domain (interpreted as targeting guide sequence of 17-22 nucleotides, claim 26) (Figure 7). Collingwood et al. teach a target-specific protospacer domain comprising a length of 17-22 bases (interpreted as a targeting sequence, claim 26) (paragraph [0051]). Collingwood et al. teach that deletions of 18 bases from the 5’-end was well tolerated; deletions of 20 bases from the 5’-end led to reduced activity, possibly due to lower affinity of binding of the crRNA; however, it is possible that this reduced length or even shorter might be functional if Tm-enhancing modifications were employed to stabilize the short duplex forming region; and that deletions of up to 10 bases from the 3’-end was well tolerated; additional deletions resulted in loss of activity, and internal deletions that disrupted hairpin elements or spacing between hairpin elements were not functional (interpreted as length modifications; and synthesizing a plurality of sgRNAs, claim 12) (paragraph [0084])
Although the combined references of Beattie et al. and Collingwood et al. do not specifically exemplify an nucleotide monomers comprising 2’-thionocarbamate-protected nucleotides, Beattie et al. do teach the synthesis of polynucleotides by the addition of each nucleotide monomer; as well as, the phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite; while Collingwood et al. do teach modified nucleotides include synthetic or non-naturally occurring nucleotides including 2’ modifications such as 2’-O-alkyl, 2’-fluoro, 2’-methoxy, 2’-allyl, 2’-O-[2-(methylamino)-2-oxoethyl], 4’-thio, bicyclic nucleic acids, and 2’-O-(N-methylcarbamate) or those comprising base analogs, wherein it is known that 2’-O-thionocarbamate-protected nucleoside phosphoramidites are used for the simple, robust, and streamlined synthesis of RNA, wherein the process is compatible with most standard heterobase protection as evidenced by Dellinger et al.; and that the design of the length-modified and chemically modified tracrRNA compositions addresses the potential synthetic issues associated with tracrRNA oligonucleotides that are >80 nucleotides in length, such that the coupling efficiency of 2’-OMe-modified RNA monomers is greater than RNA monomer coupling, such that using the 2’-OMe-modified oligonucleotide can confer RNA stability to nucleases; as well as, reduce cell death and toxicity associated with immunogenic triggers, such that one of ordinary skill in the art would clearly recognize that the use of modified nucleotide monomers including nucleotide deoxyribonucleoside phosphoramidites and 2’-O-thioncarbamate protected nucleotides can be used for the simple, robust, and streamlined synthesis of RNA including length modified tracrRNA.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of solid-phase synthesis as exemplified by Beattie et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing length-modified and chemically-modified RNA compositions including sgRNA for use in the CRISPR-Cas system as exemplified by Collingwood et al. to include the method of solid-phase synthesis of polynucleotides including RNA, which can be automated as disclosed by Beattie et al. with a reasonable expectation of success in simultaneously producing large numbers of defined sequence biopolymers including chemically-modified and length-modified RNAs such as sgRNAs; in automating the production of large numbers of sgRNA polynucleotides for use in identifying RNA modifications and/or sgRNAs having improved activity and/or stability in the CRISPR-Cas endonuclease system; and/or to enable access to a broad range of compositions by introducing modifications in the crRNA, tracrRNA, and loop region of the sgRNA including modifications in the protospacer guide target-specific domain and/or in the tracrRNA-binding domain. Moreover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Beattie et al. to include the synthesis of an RNA species such as gRNA as taught by Collingwood et al., wherein one skilled in the art would have been motivated to combine the method of synthesizing a gRNA, which was known in the art before the filing of the instant invention as being part of a complex known to have great potential in gene editing. There is a reasonable expectation of success of combining Beattie et al. with Collingwood et al. because Beattie et al. was already teaching the synthesis of polynucleotides, including RNA, and further teaching that synthetic polynucleotides may be used in genome engineering procedures.

Response to Arguments
Applicant’s arguments filed April 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claimed methods recite synthesizing a plurality of fusion polynucleotides bound to a solid support via the 3’ ends of the fusion polynucleotides that consist of a tracrRNA sequence fused to a crRNA repeat sequence via a nucleotide sequence and, thus, the fusion polynucleotides do not comprise a full-length crRNA sequence including a DNA-targeting guide, and correspondingly, the fusion polynucleotides are not full-length sgRNAs; and that the claimed method provides a modular RNA “core” (Applicant Remarks, pg. 11, first full paragraph; and last full paragraph); (b) Collingwood does not teach or suggest the claimed method steps as recited in steps (a)-(d) (Applicant Remarks, pg. 12, first full paragraph); (c) Collingwood et al. does not teach a fusion polynucleotide consisting of a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, to which a DNA-targeting sequence is polymerized to the 5’-nd of the fusion polynucleotide (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (d) because all of the crRNAs disclosed by Collingwood et al. are full-length, there is no motivation to the skilled person to synthesize a fusion polypeptide comprising a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, to which a DNA-targeting sequence is polymerized to the 5’-nd of the fusion polynucleotide (Applicant Remarks, pg. 14, first partial paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2112.01(I):
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” 

Moreover;
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Furthermore, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, such as full-length sequences including a DNA-targeting guide. Applicant’s assertion that the fusion polynucleotides consist of a tracrRNA sequence fused to a crRNA repeat sequence, such that the fusion polynucleotides do not comprise a full-length crRNA sequence including a DNA-targeting guide, and correspondingly, the fusion polynucleotides are not full-length sgRNAs, is not found persuasive. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Instant claim 12 is very broadly recited, such that instant claim 12 does not recite any specific structures, sequences, sequence lengths, modular “core”, and/or definitions for any specific fusion polynucleotides. There is no indication as to which end of the fusion polynucleotide represents the 3’-end and the 5’-end that is bound to the solid support, and there is no structure recited for the crRNA repeat sequence, the tracrRNA sequence, the nucleotide sequence and/or the sgRNAs. Thus, the tracrRNA sequence, the crRNA repeat sequence and the nucleotide sequence can have any structure and/or sequence length including a full-length sequence. 
(i)	Beattie et al. teach the simultaneous synthesis of different RNA biopolymers having any desired sequence using solid phase synthesis techniques including synthesis on solid phase resins; the addition of A, G, C and T residues to the growing polypeptide chain for the synthesis of defined-sequence polymers including through phosphoramidite methods; polymeric growth; and elongation by polymerase. 
(ii)	Collingwood et al. teach length-modified and chemically-modified forms of crRNA and tracrRNA including truncated forms; crRNA repeats, modified crRNA comprising the structure 5’-X--Z-3’, a tracrRNA comprising a 3’-tail; the production of artificial single-guide RNAs; PCR performed using DNA polymerase and primers; and the use of RNA polymerase to provide active agents with improved or tunable properties such as improved activity, nuclease stability, binding affinity, stability in cellular and in vivo contexts and/or gene editing (See, paragraph [0025]).
	Assuming arguendo that full-length crRNA is not permitted, Collingwood et al. clearly teach length-modified and chemically-modified forms of crRNA including truncated crRNA. Thus, the combined references teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Collingwood does not teach or suggest the claimed method steps as recited in steps (a)-(d), is not found persuasive. Applicant is reminded that none of the references has to teach each and every claim limitation. Moreover, Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant merely recited the entirety of instant claim 12. Thus, the claims remain rejected for the reasons already of record.
Regarding (c) and (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that no specific structures and/or sequences are recited or defined in instant claim 12 or in the instant as-filed Specification; that limitations from the specification are not read into the claims; as well as, the teachings of Beattie et al. and Collingwood et al. Applicant’s assertion that Collingwood et al. does not teach a fusion polynucleotide consisting of a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, to which a DNA-targeting sequence is polymerized to the 5’-end of the fusion polynucleotide; and there is no motivation to synthesize a fusion polypeptide having the structure supra, is not found persuasive. The combined references of Beattie et al. and Collingwood et al. clearly teach all of the limitations of instant claim 12. Moreover, instant claim 12 does not recite a crRNA repeat-derived sequence, a tetraloop, and a tracrRNA-derived sequence, to which a DNA-targeting sequence is polymerized to the 5’-end of the fusion polynucleotide. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Objection
Claim 12 is objected to because of the following informalities: Claim 12 recites an abbreviation such as “crRNA”; “tracrRNA” and “sgRNA” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 12, 21 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-92 of copending US Patent Application No. 17/384,328. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/989,593 and the claims of the copending US Patent Applications are directed to a method of synthesizing modified polynucleotides including RNA.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 12, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger et al. (US Patent Application Publication No. 20170355985, published December 14, 2017; filed April 20, 2017; effective filing day June 8, 2016) in view of Beattie et al. (US Patent No. 5175209, issued December 29, 1992; of record).
Regarding claims 12, 21 and 23-26, Dellinger et al. teach guide RNAs having chemical modifications and their use in CRISPR-Cas systems, wherein chemically modified guide RNAs have enhanced specificity for target polynucleotide sequences, such that the invention relates to methods of using chemically modified guide RNAs for cleaving or nicking polynucleotides, and for high specificity genome editing (Abstract). Dellinger et al. teach that scaffolds include the tracrRNA segment and the portion of the crRNA segment other than the polynucleotide-targeting guide sequence (repeat portion) at or near the 3’ end of the crRNA segment (interpreted as a tracrRNA, and a crRNA repeat portion, claim 12) (paragraph [0030]). Dellinger et al. teach an “end” modification comprising a conjugation (or ligation) of the guide RNA to another molecules comprising an oligonucleotide (comprising deoxynucleotides and/or ribonucleotides), a peptide, a protein, a sugar, an oligosaccharide, a steroid, a lipid, a folic acid, a vitamin and/or other molecule such as PEG or carbon spacers (interpreted as adding nucleotide monomers to the reaction vessel, or adding oligonucleotides to the reaction vessel including beads, arrays, resin, etc.; and conjugating oligonucleotides, claim 12) (paragraph [0085]). Dellinger et al. teach that the guide RNA comprises an oligonucleotide represented by Formula (III) having the structure W—Y-Q, or Formula (IV) having the structure Y—W—X-Q, wherein Q and W are each independently a nucleotide or stretch of nucleotides of the oligonucleotide comprising at least one specificity-enhancing modification and Y and X each independently represent an unmodified portion of the oligonucleotide (interpreted as a fusion polypeptide; a targeting guide RNA comprising a tracrRNA sequence fused to a crRNA repeat sequence through a nucleotide sequence; and an oligonucleotide conjugated to the 5’ end of the fusion polynucleotide, claim 12) (paragraphs [0149]-[0150]). Dellinger et al. teach that the targeting guide sequence comprises from 15 to 30 nucleotides; and that the crRNA comprises both (i) a guide sequence that is capable of hybridizing to a target sequence and (ii) a stem sequence; and the tracrRNA segment comprises a nucleotide sequence that is partially or completely complementary to the stem sequence of the crRNA segment (interpreting the stem sequence as a crRNA repeat sequence encompassing 17 to 22 nucleotides, claim 26) (paragraph [0157]). Dellinger et al. teach that the stem corresponds to a repeat sequence in crRNA and is complementary to a sequence in the tracrRNA (interpreted as a crRNA repeat sequence, claim 12) (paragraph [0059], lines 9-11; and Figure 1). Dellinger et al. teach that the guide RNA comprises at least one end modification, wherein the guide RNA comprises a 5’ extension or overhang upstream of the guide sequence (interpreted as a 5’ conjugation or polymerization, claim 12) (paragraph [0103], lines 11-14). Dellinger et al. tach that the guide RNA is a single guide RNA, wherein the crRNA segment and the tracrRNA segment are linked through a loop L, wherein the loop L comprises 1 to 10 nucleotides including nucleotide sequence GAAA (interpreted as a guide sequence comprising a tracrRNA sequences fused to a crRNA repeat sequence through a loop sequence, claim 12) (paragraph [0158]). Dellinger et al. teach that the crRNA sequence and the tracrRNA sequence are connected by a loop sequence or “loop”, wherein a single-guide RNA comprises a 5’ portion and a 3’ portion, wherein the crRNA sequence is upstream of the tracrRNA sequence (paragraph [0161]. Dellinger et al. teach that the total length of the two RNA pieces can be about 50-220 nucleotides in length including about 80 nucleotides in length (interpreted as encompassing an RNA polynucleotide about 80 nucleotides in length, claim 25) (paragraph [0162]). Dellinger et al. teach a library of multiple guide RNAs, wherein the library contains two or more guide RNAs such as from about 10 to about 107 members, wherein an individual member of the library of members differs from other members of the library at least in the guide sequence (i.e., the DNA targeting segment of the gDNA) (interpreted as a “core” sequence) (paragraph [0173]). Dellinger et al. teach that in certain embodiments, only the DNA-targeting segments of the guide RNAs are varied, while the Cas protein-binding segment is the same (paragraph [0176]). Dellinger et al. teach that the synthesis of the guide RNA can be conducted on a solid support having a surface to which chemical entities can bind, such that guide RNAs being synthesized are attached, directly or indirectly, to the same solid support or can form part of an array, wherein an “array” is a collection of separated molecules of known monomeric sequence each arranged in a spatially defined and a physically addressable manner (interpreted as attached to a solid support, claim 12) (paragraph [0178], lines 1-10). Dellinger et al. teach that suitable solid supports can be a variety of forms and compositions and derived from naturally occurring materials, synthetically modified materials, or synthetic materials including silicas, silicon, teflons, glasses, polysaccharides such as agarose (e.g., Sepharose), dextran, polyacrylamides, polystyrenes, polyvinyl alcohols, and copolymers of hydroxyethyl methacrylate; as well as, beads (interpreted as a polystyrene resin, claim 21) (paragraph [0179]). Dellinger et al. teach that guide RNAs can be synthesized first according to the present invention, and attached to a solid substrate post-synthesis by any known method in the art, such that the present invention can be used to prepare arrays of guide RNAs wherein the oligonucleotides are either synthesized on the array, or attached to the array substrate post-synthesis (interpreted as synthesizing fusion polypeptides bound to a solid support, claim 12) (paragraph [0180], lines 8-13). Dellinger et al. teach that the gRNA further comprises a stability-enhancing end modification comprising 2’-O-methyl-3’-phosphonoacetate (MSP), etc. at the 5’ end and/or the 3’ end of the gRNA (interpreted as a 5’ end modification of the gRNA, claim 12) (paragraph [0219], last ten lines). Dellinger et al. teach that gRNAs were synthesized on an ABI 394 Synthesizer using 2’-O-thionocarbamate-protected nucleotide phosphoramidites according to the procedures described in Dellinger et al. (2011) J. Am. Chem. Soc, 133, 11540-56, wherein 2’-O-methyl phosphoramidites are incorporated into RNA oligomers (interpreted as encompassing synthesizing fusion polynucleotides on a solid support; using resin; 2’-O-thionocarbamate-protected nucleotide phosphoramidites; splitting fusion polynucleotides into a plurality of reaction vessels; and adding monomers; and polymerizing monomers, claims 12, 21 and 23) (paragraph [0268], lines 1-6). Dellinger et al. teach at least one of the modifications in the combination comprises a 2’-O-methyl, a 2-thiouracil, a 2-amnoadenine, a 5-methylcytosine, a Z base, a 3’-phosphorothioate, such that at least one of the modification in the combination is an “end” modification such as a terminal phosphate, a PEG, a terminal amine, a terminal linker such as a hydrocarbon linker, a substituted hydrocarbon linker, a squarate linker, a linker conjugated to a dye, a linker conjugated to a tag or label, or a linker conjugated to a solid support such as a bead or microarray (interpreted as fusion polynucleotides bound to a solid support via a 3’-ends; and interpreting conjugation to beads or a microarray as splitting the fusion polynucleotides into a plurality of reaction vessels, claim 12) (paragraph [0147]). Dellinger et al. tach that the embodiments of the invention are useful in methods for genomic editing to modify a target polynucleotide including, for example, a DNA sequence, in a mammalian cell (paragraph [0233]).
Dellinger et al. do not specifically exemplify the use of a polystyrene resin (claim 21, in part).
Regarding claim 21 (in part), Beattie et al. teach a wafer for synthesizing biopolymers which includes a solid phase support material (interpreted as a solid support), a reaction chamber which receives and retains the support material, and at least one insert porous material which allows flow through the wafer (interpreted as a plurality of reaction vessels, and splitting the plurality of polynucleotides); as well as, a segmented wafer synthesis device comprising at least one, or numerous wafers for the simultaneous synthesis of multiple defined-sequences biopolymers (interpreted as a plurality of reaction vessels; and splitting the plurality of polynucleotides); and including process steps for synthesizing a variety of biopolymers, wherein synthetic polynucleotides have played a key role in studies of genetic organization through their use as primers for DNA sequencing and as hybridization probes, linkers, and adapters in the cloning of genes (interpreted as a solid support; a plurality of reaction vessels; and splitting the plurality of polynucleotides) (Abstract). Beattie et al. teach the development of methods for the chemical synthesis of biopolymers of any desired sequence including RNA polymers on silica supports (interpreted as encompassing the synthesis of tracrRNA, crRNA, fusion polynucleotides, and encompassing gRNA), (col 1, lines 19-20). Beattie et al. teach that solid phase synthesis offers greater speed of synthesis because the growing chain is covalently attached to an insoluble support, permitting reagents to be washed away between chemical steps and obviating the need to purify the polynucleotide product after each addition of monomer (interpreting solid phase synthesis as encompassing a solid support; interpreting the addition of monomers to a polynucleotide as polymerizing monomers to an end of a synthesized polynucleotide; and adding monomers) (col 2, lines 36-42). Beattie et al. teach that the solid phase support material includes polystyrene-divinyl-benzene and spacer-linked styrene resins (interpreted as a polystyrene resin, claim 21) (col 21, lines 58-63). Beattie et al. teach that the method begins with covalent linkage of the 3’-hydroxyl group of the first nucleoside to the solid support via a long chain alkyl spacer arm (interpreted as being bound to the solid support at a 3’ end of the fusion polynucleotides) (col 12, lines 61-64). Beattie et al. teach that the covalent linkage to the solid support are cleaved by treatment with aqueous ammonium (steps 7 and 8) (col 13, lines 31-34). Beattie et al. teach the use of a PS200 Cruachem DNA Synthesizer, the Wafer-CE20 method and the segmented wafer synthesis depicted in Figure 5, wherein the synthesis of polynucleotides is carried out (interpreted as a solid support; a plurality of reaction vessels; synthesizing and splitting polynucleotides; and monomers) (col 16, lines 11-17; and Figure 5). Figure 5 is shown below:

    PNG
    media_image1.png
    417
    603
    media_image1.png
    Greyscale

Beattie et al. teach the simultaneous synthesis of 62 biopolymers in Example III, wherein at least a portion of the nucleotide sequences of the test DNA molecules comprise a common sequence of monomers, such as TT, TTT, AA, CC, GG, etc. (interpreted as a plurality of polynucleotides; and a sequence of monomers in common) (col 18, lines 29-67; and col 19, lines 1-11). Beattie et al. teach that after the synthesis has been completed, the wafer contents are emptied into screw-top vials and the DNA is cleaved from the support, further deblocked and purified by prior-art procedures including ion exchange HPLC, reverse phase HPLC, and gel electrophoresis (col 16, lines 37-41; and Figure 9C). Beattie et al. teach in Figure 9, phosphoramidite method of solid phase synthesis, wherein the activated intermediate is a 5’-DMT-2’-deoxynucleoside 3’-phosphoramidite (interpreted as deoxyribonucleoside phosphoramidite) (col 8, lines 20-21; col 12, lines 58-64; and Figure 9).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of synthesizing modified guide RNAs as exemplified by Dellinger et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of solid-phase synthesis using resins including polystyrene resins as exemplified by Beattie et al. to include a high-throughput method of chemically modifying guide RNAs to have a desired functionality or desired activity using a solid phase synthesizer as disclosed by Dellinger et al. with a reasonable expectation of success in providing an automated system to simultaneously synthesizing guide RNAs having any desired sequence including gRNAs comprising different DNA-targeting sequences with improved sequence specificity for genome editing, stability against nucleases, base pairing thermostability and/or higher gRNA functionality relative to unmodified and/or naturally occurring gRNA. Dellinger et al. and Beattie et al. teach the synthesis of biopolymers including RNA on a solid phase synthesizer, which allows for the high-throughput modification of gRNA including chemical-modifications and/or length-modifications of crRNA, tracrRNA and/or the loop region, such that libraries of modified gRNA can be produced and analyzed for specificity and/or functionality including analysis by next generation sequencing methods. Moreover, there is a reasonable expectation of success of combining Dellinger et al. with Beattie et al. because Dellinger et al. teach the synthesis of modified gRNAs, and genome engineering of Cas proteins; while Beattie et al. teaches the synthesis of polynucleotides including RNA, and further teaches that synthetic polynucleotides can be used in genome engineering procedures.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 12, 21 and 23-26 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639